Citation Nr: 1146471	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  07-00 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to specially adapted housing. 

2.  Entitlement to a special home adaptation grant. 



WITNESSES AT HEARING ON APPEAL


The appellant and S.S.



ATTORNEY FOR THE BOARD

L. Crohe, Counsel

INTRODUCTION

The Veteran served on active duty from August 1968 to November 1969.  His awards included the Purple Heart and the Army Commendation Medal with a V device. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

A hearing was held on May 24, 2010, in Winston-Salem, North Carolina, before the undersigned acting Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file. 


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include posttraumatic stress disorder (PTSD_ with depression, evaluated as 100 percent disabling; amputation above the left elbow and below the level of deltoid insertion, rated as 70 percent disabling; a bilateral eye disability, rated as 50 percent disabling; neurapraxia of the right medial, ulnar, and radial nerves, rated as 50 percent disabling; residuals of a shell fragment wound (SFW) manifested by open comminuted fracture of the right humerus with myositis ossificans and scars, rated as 40 percent disabling; diabetic neuropathy, rated as 30 percent disabling; residuals of SFW manifested by right thigh scar; residuals of a SFW manifested by left supraclavicular fossa scar, rated as 20 percent disabling; diabetes mellitus, type II, rated as 20 percent disabling; residuals of SFW manifested by depressed posterior scar of the left calf; limitation of motion of the right shoulder, rated as 20 percent disabling; limitation of motion of the left shoulder, rated as 20 percent disabling; residuals of a SFW manifested by right leg scares, rated as 10 percent disabling; peripheral neuropathy of the left lower extremity, rated as 10 percent disabling' peripheral neuropathy of the right lower extremity, evaluated as 10 percent disabling; and, degenerative joint disease of the bilateral shoulders and right hand, rated as noncompensable.  

2.  Resolving all reasonable doubt in the Veteran's favor, he has the loss of use of both upper extremities such as to preclude the use of the arms at or above the elbow due to his service-connected disabilities. 


CONCLUSIONS OF LAW

1.  The criteria for specially adapted housing are met.  38 U.S.C.A. §§ 2101(a), 5107 (West 2002); 38 C.F.R. §3.809(d)(2011). 

2.  Because the Veteran is eligiblefor for assistance under 38 U.S.C.A. § 2101(a) in acquiring specially adapted housing, the law precludes an award of a special home adaptation grant.  38 U.S.C.A. § 2101 (a), (b) (West 2002); 38 C.F.R. §§ 3.809, 3.809a (a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefits sought on appeal.  As such, no further action is required to comply with the VCAA and the implementing regulations. 


Law and Analysis

During the course of this appeal, VA regulations for specially adapted housing and special home adaptation grants were revised, effective October 25, 2010.  See 75 Fed. Reg. 57,861 -57,862 (Sept. 23, 2010).  Where the law or regulations governing a claim are changed while the claim is pending the version most favorable to the claimant applies (from the effective date of the change), absent congressional intent to the contrary. 

VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-2003; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

Prior to October 25, 2010, the regulation provided that a certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C. 2101(a) may be extended to a veteran if the following requirements are met: 

(a) Service.  Active military, naval or air service after April 20, 1898, is required. Benefits are not restricted to veterans with wartime service.  (b) Disability:  The disability must have been incurred or aggravated as the result of service as indicated in paragraph (a) of this section and the veteran must be entitled to compensation for permanent and total disability due to: (1) The loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) Blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity, or (3) The loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) The loss or loss of use of one lower extremity together with the loss of loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair. (c) Duplication of benefits. The assistance referred to in this section will not be available to any veteran more than once. (d) "Preclude locomotion."  This term means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  See 38 C.F.R. § 3.809 (2010). 

A certificate of eligibility for assistance in acquiring a special home adaptation grant may be issued to a veteran who served after April 20, 1898; is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809 and has not previously received assistance in acquiring specially adaptive housing under 38 U.S.C.A. § 2101(a) ; and is entitled to compensation for permanent and total disability which (1) is due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands. 38 C.F.R. § 3.809a (a), (b) (2010). 

Loss of use of hand or foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  Extremely unfavorable complete ankylosis of the knee, complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches or more will constitute loss of use of the foot involved.  Complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve will be taken as loss of use of the foot. 38 C.F.R. §§ 3.350(a)(2) , 4.63. 

On October 25, 2010, the pertinent portions of the regulations were changed as follows: 

After 3.809 paragraph (4) the following paragraphs were inserted: 

(5) The loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or (6) Full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  See 75 Fed. Reg. 57,861 -57,862 (Sept. 23, 2010). 

Under the revisions to 38 C.F.R. § 3.809a (b), the disability must: 

(1) Include the anatomical loss or loss of use of both hands, or (2) be due to: (i) Blindness in both eyes with 5/200 visual acuity or less, or (ii) Deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) Full thickness of subdermal burns that have resulted in contractures with limitation of motion of one or more of the extremities or the trunk, or (iv) Residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease). Id.  The term "loss of use" of a hand or foot is defined at 38 C.F.R. § 3.350(a)(2)  as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance. The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc, in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  See also 38 C.F.R. § 4.63. 

 When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant. Id.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A lay person is competent to report on factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005). 

In this case, the Veteran's service-connected disabilities include posttraumatic stress disorder (PTSD) with depression, evaluated as 100 percent disabling; amputation above the left elbow and below the level of deltoid insertion, rated as 70 percent disabling; bilateral eye disability, rated as 50 percent disabling; neurapraxia of the right medial, ulnar, and radial nerves, rated as 50 percent disabling; residuals of a SFW manifested by open comminuted fracture of the right humerus with myositis ossificans and scars, rated as 40 percent disabling; diabetic neuropathy, rated as 30 percent disabling; residuals of SFW manifested by right thigh scar; residuals of a SFW manifested by left supraclavicular fossa scar, rated as 20 percent disabling; diabetes mellitus, type II, rated as 20 percent disabling; residuals of SFW manifested by depressed posterior scar of the left calf; limitation of motion of the right shoulder, rated as 20 percent disabling; limitation of motion of the left shoulder, rated as 20 percent disabling; residuals of a SFW manifested by right leg scares, rated as 10 percent disabling; peripheral neuropathy of the left lower extremity, rated as 10 percent disabling' peripheral neuropathy of the right lower extremity, evaluated as 10 percent disabling; and. degenerative joint disease of the bilateral shoulders and right hand, rated as noncompensable.  

The Veteran' s service-connected disabilities have a combined evaluation for compensation of 100 percent, which has been in effect since November 6, 1969.  He has also been awarded entitlement to SMC under 38 U.S.C.A. § 1114, subsection (k) and 38 C.F.R. § 3.350(a) on account of anatomical loss of one hand and entitlement to SMC under 38 U.S.C.A. § 1114, subsection (l) and 38 C.F.R. § 3.350 (b) on account of being so helpless as to be in need of regular aid and attendance.   

In a March 2006 statement, the Veteran reported that he had no use of his right hand.  

The Veteran was provided a VA examination inJune 2006 VA examination at which time it was noted that, among other things, he suffered from a SFW of the right upper arm with a comminuted fracture in service.  He had limitation of motion of the right shoulder due to pain and muscle spasm and a limited ability to lift and raise the arm over his head.  He also had neurapraxia of the right median, ulnar, and radial nerve that affected his right wrist and hand motion and limited his ability to lift and hold objects.  In regards to the right elbow, the Veteran had stiffness and a feeling of locking with limited motion due to pain.  He stated that he had difficulty approximating the fingers and was weak in holding objects.  The Veteran complained of weakness in the right hand and stated that he was unable to hold objects tightly.  His right thumb was not able to approximate all the fingers.  The Veteran reported that his right hand condition limited his ability to hold objects, dress, and put on his shoes and socks.  

A physical examination of the right hand showed no ankylosis, and all of his fingers could move.  His right thumb was able to approximate all the fingers; however, there was a gap of about one centimeter between the tip of the thumb and the tip of the right ring and little finger and a gap of one centimeter between the thumb pad and right ring and little fingers.  There was no gap between the tips of the fingers and the proximal transverse crease of the palm.  He was able to move his right hand against gravity; however, not against resistance.  The strength in his right hand was 3/5.  The Veteran was able to do pushing, pulling, and twisting with his right hand; however, mostly against gravity and motion.  A pinprick test showed that he had normal sensation in the right hand.  

The June 2006 VA examiner diagnosed the Veteran with, among other things, status post left above the elbow amputation at the level below the deltoid insertion with residual stump pain and disuse atrophy of the bicep muscle in muscle group V; degenerative joint disease of the bilateral shoulders with residual pain and limitation of motion; status post comminuted fracture of the right humerus, status post surgical repair with residual myositis ossificans of muscle group V, neurapraxia of the right median, ulnar, and radial nerves, right elbow pain, limitation of motion of the right elbow, right wrist pain and limitation of motion, and  weakness of the right hand motion; and, an injury to the base of the right fifth metacarpal with degenerative joint disease of the right hand and limitation of motion of the right wrist joint.  

During his May 2010  hearing, the undersigned Acting Veterans Law Judge noted that the Veteran had very slight motion with just a few fingers.  The Veteran reported that his elbow was locked in place and that there was a bone chip in his shoulder.  He stated that there was limited motion in his right wrist.  He could write, but had difficulty grasping things like a doorknob and picking up objects like a glass of water sitting on the table.  He indicated tha,t when he would wake up, there was no feeling in his right arm.  He also reported that he fell a lot and was advised to use a cane, but refused to do so as he only had one arm and wanted it to be as free as possible.  He had difficulty with walking and had very bad eyesight.

VA comprehensive examinations were conducted in April 2011 and June 2011to assess the severity of his service-connected disabilities.  Among other things, the examiner reported that the Veteran's right arm neurapraxia, left arm amputation, peripheral nerve disease in the lower extremities, right shoulder, left shoulder, right bicep and triceps, right wrist, and right elbow, made the Veteran unable to complete his activities of daily living without help.  The examiner noted that the Veteran's right arm had a history of numbness, paresthesia, weakness, paralysis, pain, poor coordination, decreased use, and limited motion due to neurapraxia.  The Veteran had limited motion in his wrist and hand, and he was unable to fully extend his right elbow.  His left hand and arm had been amputated above the elbow, but he did not use a prosthetic.  In his right hand, he had decreased strength, difficulty gripping and grasping objects, and decreased dexterity for twisting due to pain.  He also had pain, fatigability, weakness, paralysis, decreased coordination, uncertainty of movement, and decreased range of motion in his right biceps and triceps.  

A neurological examination revealed that the Veteran's right arm was slow and had a limited range of motion and fine movements due to neurapraxia.  There was also some loss of function due to the left shoulder and stump.  He had mild to moderate atrophy of the right arm, and his right elbow, wrist, and hand were affected by neurapraxia.  His gait was normal; however, his balance was not normal if he was on one foot.  It was later noted in the examination report that the Veteran had balance difficulties.  The examiner reported that range of motion studies could not be done with the right wrist, elbow, and shoulder, as the Veteran could not move the right extremity in a normal manner and due to his neurapraxia.  There was also decreased range of motion in the right hand due to neurapraxia, and there was a gap between the thumb pads and tips of the fingers on attempted opposition of the thumb to the fingers.  The Veteran's strength and dexterity were abnormal, but his range of motion of all right fingers was abnormal.  The examiner stated that the Veteran had use of both lower extremities and could walk unaided, but tired easily.  He was not blind and did not have anatomical loss of use of the lower extremities.  However, the Veteran did have loss of the left upper extremity just above his elbow, although it did not significantly affect his balance or propulsion.  He had a permanent loss of the left hand and only partial use of his right hand due to neurapraxia of the right arm.  He also had a decreased ability for grasping and manipulation with the right hand.  

Based on the foregoing, it is clear that the Veteran has loss of use of his left upper extremity, but does not have loss of  use of both lower extremities and is not blind.  Thus, the issues rest on the question of whether the Veteran has loss of use of his right upper extremity.  

Given a longitudinal review of the evidence and considering the totality of the right upper extremity disabilities, there is a reasonable doubt as to whether the Veteran has loss of use of his right upper extremity.  In this regard, there is evidence of a locked elbow, and he has right arm numbness, paresthesia, weakness, paralysis, pain, poor coordination, decreased use, and limited motion due to neurapraxia.  The Veteran also has limited motion in his wrist, decreased hand strength,  difficulty gripping and grasping objects, and decreased dexterity for twisting due to pain.  In addition, he has expierenced pain, fatigability, weakness, paralysis, decreased coordination, uncertainty of movement, and decreased range of motion in his right biceps and triceps.  Moreover, the Veteran has been documented as having the inability to activities of daily living without assistance, and he has stated that he has  essentially has no no use of his right hand.  The Board notes that he is competent to attest to matters of which he has first-hand knowledge, and there is no reason to doubt his credibility.

Thus, for the reasons described above, the Board concludes that there is a reasonable doubt as to whether the Veteran has loss of use of both upper extremities due to his service-connected disabilities.  To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor.  Accordingly, the Board concludes that entitlement to special adaptive housing is warranted. 

In light of this grant of specially adapted housing, the claim for a special home adaptation grant under 38 U.S.C.A. § 2101(b)  is rendered moot, as the latter benefit is available only if a Veteran is not entitled to the more substantial benefit of specially adapted housing under 38 U.S.C.A. § 2101(a). 

ORDER

Entitlement to specially adapted housing is granted. 

Entitlement a special home adaptation grant is denied. 




____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


